Per Curiam,
After a careful examination of the testimony in this case, we fail to discover proof of testamentary incapacity in Michael McCullough at the time he made his will. There is evidence in abundance that, at that time, he was old, intemperate and irascible, but none of any consequence that he was mentally unfitted to dispose intelligently of his property.
Decree affirmed at costs of appellant.
Note. — In Good v. Good, 1 Mona. 718, an expert witness was allowed to express an opinion, based upon the testimony in chief of another expert, without reading the cross-examination, such testimony being .in the nature of an hypothetical question.